Case 1:21-mj-00300-GMH Document 6 Filed 03/26/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
v. ) Case: 1:21-mj-00300
ys ) Assigned To : Harvey, G. Michael
Christian Cortez ) Assign. Date : 3/12/2021

) Description: Complaint w/ Arrest Warrant
)
)

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Christian Cortez >
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment 1 Superseding Indictment Information © Superseding Information MW Complaint
1 Probation Violation Petition C1 Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 111(a) - (Assaulting a Federal Officer)

18 U.S.C. § 231(a)(3) - (Civil Disorder);

18 U.S.C. § 1512(c)(2) - (Obstructing an Official Proceeding);

18 U.S.C. § 1752(a)(1) and (2) - (Unlawfully Entering Restricted Building to Disrupt Government);
40 U.S.C. § 5104(e)(2)(D), (E), and (G) - (Disorderly or Disruptive Conduct on Restricted Grounds)

m/ Digitally signed by G. Michael Harvey
Gm a Date: 2021.03.12 12:21:31 -05'00'

 

 

 

 

 

Date: 03/12/2021
Issuing officer’s signature
City and state: ; Washington, D.C. __G. Michael Harvey, U.S. Magistrate Judge
Printed name and title
Return

This warrant was received on (date) 3 liv f2\ , and the person was arrested on (date) P-2G-% J
at (city and state) Seabroake , aI .
Date: 3-%L- I 4. <t—

 

/ Arrestin€ officer’s signature

_ = at Fah. Bra,
Jd ttle

Printed name

 

 
